Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 1 of 13                     PageID 12580




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


   ACLU OF TENNESSEE, INC.,                        )
                                                   )
           Intervening Plaintiff,                  )
                                                   )        Case No. 2:17-cv-02120-JPM-jay
   v.                                              )        Case No. 2:76-cv-00449
                                                   )
   THE CITY OF MEMPHIS,                            )
                                                   )
          Defendant.                               )


                            AMENDED JUDGMENT AND DECREE
                             “MODIFIED KENDRICK DECREE”


                                              Preface

         Pursuant to the Court’s Opinion and Order of September 21, 2020, the original

  Kendrick Consent Decree (see Case No. 2:76-cv-00449, ECF No. 37), by consent of the

  Parties as to all sections except as to §§ I and H, is hereby Amended and Restated in its

  entirety as follows:


         Plaintiffs, Chan Kendrick, Mike Honey, and the American Civil Liberties Union in

  West Tennessee, Inc., commenced an action on or about September 14, 1976, against

  defendants, Wyeth Chandler, Mayor of the City of Memphis, W. O. Crumby, Chief of Police

  and Acting Director of Police of the City of Memphis, P. T. Ryan, Captain of the Intelligence

  Section of the Memphis Police Department, and George W. Hutchison, Chief of Operations of

  the Memphis Police Department, individually and in their official capacities. On September

  14, 1978, with consent of the defendants, an Order, Judgment and Decree (“Consent Decree”)

  was entered in Case No. 2:76-cv-00449.
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 2 of 13                      PageID 12581




         On March 3, 2017, the ACLU of Tennessee, Inc. (“ACLU-TN”) filed the instant

  intervening Complaint, which challenged the City’s compliance with the Consent Decree. On

  August 10, 2018, the Court entered summary judgment in favor of ACLU-TN on certain

  claims in the litigation (see ECF No. 120), while reserving ruling on the other issues identified

  in that Order. On October 26, 2018, the Court entered an Order as to all remaining issues.

  (ECF No. 151.) The Court also found the City in contempt of the Decree in several respects

  and issued sanctions. (Id.) The Court ordered the appointment of an independent monitor to

  oversee the City’s compliance with the Decree. (Id.; ECF No. 176.)


         The parties engaged in mediation and agreed that modifications to the Consent Decree

  are reasonable given the changing technologies available to law enforcement, the advent of

  and pervasive use of social media in today’s world, and the continuing responsibility of law

  enforcement agencies to guard against infringement of the First Amendment rights of citizens,

  which was the basis for entry of the Consent Decree in the first place. Effective upon

  execution of this Order, with respect to any affirmative obligations imposed on Defendant

  City of Memphis and its Police Division, the Consent Decree shall be superseded and replaced

  for all purposes with this Modified and Amended Consent Decree as follows:


                                    Amended Judgment and Decree
                                     “Modified Kendrick Decree”


         A.      Statement of General Principles


         The defendants herein deny that they have acted illegally in any manner but agree to

  the terms hereinafter set out in order to dispose of the controversy between the parties.




                                                  2
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 3 of 13                         PageID 12582




          The provisions of this Decree prohibit the defendants and the City of Memphis from

  engaging in law enforcement activities which interfere with any person’s rights protected by

  the First Amendment to the United States Constitution including, but not limited to, the rights

  to communicate an idea or belief, to speak and dissent freely, to write and to publish and to

  associate privately and publicly for any lawful purpose.


          Furthermore, even in connection with the investigation of criminal conduct, the

  defendants and the City of Memphis must appropriately limit all law enforcement activities so

  as not to infringe on any person’s First Amendment rights.


          B.      Definitions


          1.      "First Amendment rights" means rights protected by the First Amendment to

  the Constitution of the United States, including, but not limited to, the rights to communicate

  an idea or belief, to speak and dissent freely, to write and to publish, and to associate privately

  and publicly for any lawful purpose.


          2.      The "City of Memphis" means all present and future officials, employees and

  any other agents, and all departments, divisions and any other agencies, of the City of

  Memphis, Tennessee.


          3.      “Legitimate Law Enforcement Purpose” means an activity conducted for the

  purpose of furthering the prevention of crime and/or ensuring the safety of the public and law

  enforcement personnel, while adhering to law and agency policy designed to protect the

  privacy, free speech, association, and other civil rights and civil liberties of all people.


          4.      "Person" means any individual, group or organization.


                                                   3
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 4 of 13                     PageID 12583




         5.      “First Amendment-related intelligence” is the gathering, indexing, filing,

  maintenance, storage, or dissemination of information or any other investigative activity

  which is undertaken due to or on the basis of a person’s beliefs, opinions, associations or the

  content of the speech or expression protected by the First Amendment.


         6.      "Defendants" means defendants Chandler, Crumby, Ryan and Hutchinson and

  their successors in office.


         7.      “Social Media” means forms of electronic communication such as websites for

  social networking and microblogging through which users create online communities to share

  information, ideas, personal messages, and other content such as photos and videos.


         8.      “Undercover Account” means an online alias to search or engage in

  interactions with a person via social media sites that may or may not be in the public domain.


         C.      First Amendment-Related Intelligence


         1.      The defendants and the City of Memphis shall not engage in First Amendment-

  related intelligence, except as otherwise provided for by Section G below.


         2.      The defendants and the City of Memphis shall not operate or maintain any

  office, division, bureau or any other unit for the purpose of engaging in First Amendment-

  related intelligence.




                                                  4
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 5 of 13                       PageID 12584




         D.      Prohibition Against Electronic Surveillance for First Amendment-Related
                 Intelligence


         1.      The defendants and the City of Memphis shall not intercept, record, transcribe

  or otherwise interfere with any communication by means of electronic surveillance for the

  purpose of First Amendment-related intelligence.


         2.      The Memphis Police Department may view information posted to social media

  for legitimate law enforcement purposes, so long as it does not improperly catalog and

  disseminate that information pursuant to Section H. This viewing of information posted to

  social media includes conducting threat assessments. There are further situations where the

  Memphis Police Department may inadvertently discover information related to the exercise of

  First Amendment rights as defined by the Consent Decree because of the very nature of social

  media. The Memphis Police Department may not, however, surveil groups or persons

  involved in the exercise of their First Amendment rights for the purpose of First Amendment-

  related intelligence except as provided in subsection G of this Decree.


         3.      If the Memphis Police Department gathers First Amendment-related

  intelligence concerning an upcoming event on social media or otherwise, and if there is no

  Legitimate Law Enforcement Purpose to retain the intelligence, once the event has passed, the

  information gathered shall be destroyed or removed.


         E.      Prohibition Against Covert Surveillance for First Amendment-Related
                 Intelligence


         1.      The defendants and the City of Memphis shall not recruit, solicit, place,

  maintain or employ an informant for the purpose of First Amendment-related intelligence; nor

  shall any officer, employee or agent of the City of Memphis, for the purpose of First

                                                 5
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 6 of 13                     PageID 12585




  Amendment-related intelligence, infiltrate or pose as a member of any group or organization

  exercising First Amendment rights.


         2.       The Memphis Police Department may employ “undercover accounts” on social

  media when investigating criminal activity. The Memphis Police Department may not,

  however, create social media accounts for the purpose of First Amendment-related

  intelligence.

                  a. If First Amendment-protected information is gathered through the use of an

                     undercover social media account, such information shall not be retained

                     unless necessary to further a criminal investigation.

                  b. The Memphis Police Department will implement supervisory controls to

                     ensure all undercover social media accounts are not being used or created

                     to violate this Consent Decree or otherwise infiltrate or identify groups

                     expressing their First Amendment rights.

         F.       Harassment and Intimidation Prohibited


         1.       The defendants and the City of Memphis shall not disrupt, discredit, interfere

  with or otherwise harass any person exercising First Amendment rights. Among other things,

  the City of Memphis shall not disseminate damaging, derogatory, false or anonymous

  information about any person for the purpose of First Amendment-related intelligence, or

  attempt to provoke disagreement, dissention or violence between persons.


         2.       The defendants and the City of Memphis shall not engage in any action for the

  purpose of, or reasonably having the effect of, deterring any person from exercising First

  Amendment rights. As an example, the City of Memphis shall not, at any lawful meeting or

                                                  6
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 7 of 13                          PageID 12586




  demonstration, for the purpose of chilling the exercise of First Amendment rights or for the

  purpose of maintaining a record of persons exercising their First Amendment rights, record

  the name of or photograph any person in attendance, or record the automobile license plate

  numbers of any person in attendance.


         3.      The Memphis Police Department may have officers present at gatherings of

  persons engaged in First Amendment activity for the purpose of ensuring public safety, as

  long as the Memphis Police Department’s presence is not for the purpose of, nor may

  reasonably have the effect of, harassment or intimidation.


         4.      Nothing in this provision prohibits the City from implementing reasonable

  time, place, and manner restrictions on First Amendment activities.


         G.      Investigations Which May Interfere with the Exercise of First Amendment
                 Rights


         1.      Investigations and intelligence-gathering which are reasonably unlikely to

  result in the collection of information about the exercise of First Amendment rights, or

  interfere in any way with the exercise of such First Amendment rights are permissible and

  require no special authorization under Section G. If, for example, an investigation or

  gathering of intelligence is based on an articulable suspicion of criminal activity, such as

  illegal drug dealing or the unlawful use of weapons, this directive does not require special

  authorization for that investigation/intelligence gathering unless and until the investigation is

  reasonably likely to result in the collection of information about the exercise of First

  Amendment rights, or interfere in any way with the exercise of such First Amendment rights.




                                                  7
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 8 of 13                       PageID 12587




         2.        The Consent Decree does not require Director authorization under § G to begin

  investigations on social media, only those that are reasonably likely to result in the collection

  of information about the exercise of First Amendment rights or interfere in any way with the

  exercise of such First Amendment rights. Where a social media investigation is based on the

  content of the speech or other expression, however, authorization is always required as

  outlined below.


         3.        Certain criminal investigations prompted by or based upon the content of a

  person’s speech or other expression, whether written or oral, are permitted provided that there

  is a legitimate law enforcement purpose for doing so. If an investigation is prompted by or

  based upon a person’s speech or other expression for a legitimate law enforcement purpose,

  the investigation is permissible but always requires authorization as outlined in this section.


         4.        Any police officer conducting or supervising a lawful investigation of criminal

  conduct, which investigation is reasonably likely to result in the collection of information

  about the exercise of First Amendment rights or interfere in any way with the exercise of such

  First Amendment rights, must immediately bring such investigation to the attention of the

  Memphis Director of Police or a designee of the Director of Police for review and

  authorization.


         5.        The Director of Police may appoint designees to authorize investigations under

  § G so long as they receive regular training on the Consent Decree and the Director of Police

  exercises periodic review and oversight of the designees.


         6.        When an authorization is required under this Section, the Director of Police or

  his/her designee shall review the factual basis for the investigation and the investigative


                                                   8
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 9 of 13                      PageID 12588




  techniques to be employed. The Director of Police or his/her designee shall issue a written

  authorization for an investigation for a period not to exceed ninety (90) days only if the

  Director of Police makes written findings that:

                 a. The investigation does not violate the provisions of this Decree; and

                 b. The expected collection of information about, or interference with, First

                     Amendment rights is unavoidably necessary for the proper conduct of the

                     investigation; and

                 c. Every reasonable precaution has been employed to minimize the collection

                     of information about, or interference with, First Amendment rights; and

                 d. The investigation employs the least intrusive technique necessary to obtain

                     the information.

         7.      The Director of Police or his/her designee may authorize an extension of such

  investigation for an additional period specified by the Director of Police or his/her designee

  not to exceed ninety (90) days. The Director of Police or his/her designee shall authorize each

  such extension only if the Director of Police or his/her designee reevaluates the factual basis

  for the investigation and the investigative techniques to be employed, and makes current

  written findings as required in Paragraph 2, above.


         8.      There are certain types of crimes that occur exclusively on the Internet that are

  purely criminal. While these crimes may in some instances tangentially implicate the First

  Amendment, Director authorization under § G is not required to investigate those crimes.

  Examples of such cybercrimes are, including but not limited to, child pornography; identity

  theft; unauthorized intrusions into private networks; deployment of computer viruses; and

  cyberbullying. Such investigations will be subject to Director/Designee audit bi-annually. In

                                                    9
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 10 of 13                       PageID 12589




  the event that an investigation directly implicates First Amendment activity or may result in

  the gathering of First Amendment-related intelligence, Section G would apply.


         H.      Maintenance and Dissemination of Information


         1.      The defendants and the City of Memphis shall not maintain personal

  information about any person for the purpose of First Amendment-related intelligence unless

  it is collected in the course of a lawful investigation of criminal conduct and is relevant to

  such investigation. Information which has been collected in violation of this Decree shall be

  destroyed.


         2.      The defendants and the City of Memphis shall not disseminate personal

  information for the purpose of First Amendment-related intelligence about any person

  collected in the course of a lawful investigation of criminal conduct to any other person,

  except that such information may be disseminated to another government law enforcement

  agency then engaged in a lawful investigation of criminal conduct.


         3.      The City of Memphis may record photos and videos with City-owned

  recording and photographic devices as long as the devices are not used for the purpose of First

  Amendment-related intelligence.

                 a. The City of Memphis may use the “pan/tilt/zoom” functions on its cameras

                     and recording devices.

                 b. The City of Memphis may not, however, intentionally save and catalog

                     video or images that would constitute First Amendment-related intelligence

                     unless otherwise authorized by this Decree.



                                                  10
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 11 of 13                        PageID 12590




                 c. The City of Memphis may continue its current practice of storing video

                     from its video recording devices on the devices’ internal storage as long as

                     the footage automatically deletes as new footage is recorded.

                 d. The City will implement a written retention policy for all camera footage

                     that is downloaded from the cameras.


         4.      The Memphis Police Department may use Body Worn Cameras as long as they

  are not used for the purpose of First Amendment-related intelligence. Additionally,

                 a. The use of Body Worn Cameras at First Amendment activity is subject to

                     the Memphis Police Department’s standard policy and procedures for the

                     use of Body Worn Cameras;

                 b. The Memphis Police Department may not retain body worn camera footage

                     of such protests or assemblies unless it contains evidence of criminal

                     activity or officer misconduct.

         I.      Restriction on Joint Operations


         The defendants and the City of Memphis shall not encourage, cooperate with,

  delegate, employ or contract with, or act at the behest of, any local, state, federal or private

  agency, or any person, to plan or conduct any investigation, activity or conduct prohibited by

  this Decree.


         J.      Dissemination and Posting of this Decree


         The defendants and the City of Memphis shall familiarize each of its law enforcement

  personnel with the contents of this Decree in the same manner in which those personnel are

  instructed about other rules of conduct governing such personnel. In addition, defendants and

                                                  11
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 12 of 13                           PageID 12591




  the City of Memphis shall disseminate and make known the contents of this Decree through

  publication, public posting and other means.


         K.      Effective Date


         This Decree shall be effective when approved and entered by the Court as fair,

  reasonable and adequate.


         L.      Binding Effect


         This Decree, providing prospective relief only, constitutes a full and final adjudication

  of all the named plaintiffs’ claims for injunctive and affirmative relief as stated in the

  Complaint. However, it shall have no binding effect upon any claims for damages that have

  been, might have been, or might in the future, be asserted by any other individual. any statutes

  of limitations that apply to any such claims are hereby tolled from September 14, 1976 to the

  date of this Decree.


         M.      Retention of Jurisdiction


         The Court will retain jurisdiction of this action, including any issue which might arise

  regarding payment of attorneys’ fees to counsel for plaintiffs, pending disposition of all

  matters contained in this Decree and for the purpose of issuing any additional orders required

  to effectuate this decree.




                                                  12
Case 2:17-cv-02120-JPM-jay Document 379 Filed 09/21/20 Page 13 of 13                 PageID 12592




         SO ORDERED, with consent of the Parties as to all sections either originally (see

  Case No. 2:76-cv-00449, ECF No. 37) or in this agreed upon Modified Decree, this 21st day

  of September, 2020.


                                                      /s/ Jon P. McCalla
                                                     JON P. McCALLA
                                                     UNITED STATES DISTRICT JUDGE




                                              13
